            Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
_____________________________________
                                      )
TAMERA LANGDON,                      )
                                      )
      Plaintiff,                      ) CASE NO.: 3:21-CV-1079
                                      )
      v.                              )
                                      )
AMAZON.COM SERVICES, LLC,             ) DEMAND FOR JURY TRIAL
                                      )
      Defendant                       )
_____________________________________)

                                          COMPLAINT

       The plaintiff, Tamera Langdon, by and through her counsel, RisCassi & Davis, P.C.,

brings this action against the above-named defendant.

                                           I. PARTIES

       1.      The plaintiff, Tamera Langdon, is a resident of the Town of Canton, State of

Connecticut.

       2.      At all times mentioned herein, the defendant, Amazon.com Services, LLC, with a

principal business address of 410 Terry Avenue North, Seattle, Washington, was, and continues

to be, a Delaware limited liability company, which was authorized to transact business within the

State of Connecticut. The sole member of the defendant, Amazon.com Services, LLC, is

Michael Deal, an individual who is domiciled in the State of Washington.

                               II. JURISDICTION AND VENUE

       3.      The amount in controversy exceeds the sum or value of $75,000, exclusive of

interests and costs. This civil action is between citizens of different states. The defendant

maintains sufficient minimum contacts with the State of Connecticut such that the exercise of

jurisdiction over the defendant by Connecticut courts would not offend traditional notions of fair
            Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 2 of 7




play and substantial justice. By reason of the foregoing circumstances, this Court has diversity

jurisdiction over this lawsuit pursuant to 28 U.S.C. § 1332(a)(1).

       4.      Venue is proper in this District because it is a judicial district in which a

substantial part of the events or omissions giving rise to the plaintiff’s claim occurred. See 28

U.S.C. § 1391(a)(2).

                                III. GENERAL ALLEGATIONS

       5.      The plaintiff, Tamera Langdon, incorporates by reference, as if fully set forth

herein, each and every allegation in this Complaint.

       6.      At all times relevant herein, the defendant, Amazon.com Services, LLC, its

officers, agents, servants, and/or employees, designed, sold, manufactured, and/or delivered

products into the stream of commerce in Connecticut and are product sellers as defined by § 52-

572m of the Connecticut General Statutes.

       7.      At all times relevant herein, the defendant, Amazon.com Services, LLC, its

officers, agents, servants, and/or employees, were involved in the assembly, packaging, labeling,

marketing, distribution, sale, and/or otherwise involved in placing into the stream of commerce

Ninja BL770 Mega Kitchen System and Blender.

       8.      At all times relevant herein, the defendant assembled, prepared, packaged,

labeled, distributed, and/or sold a Ninja BL770 Mega Kitchen System and Blender r (hereinafter

referred to as “the Ninja Blender”) to the plaintiff, Tamera Langdon.

       9.      At all times relevant herein, the defendant improperly packaged the Ninja

Blender, including but limited to failing to secure a triple blade food processor attachment, which

was placed loosely inside the blender pitcher inside the box for said product.




                                                  2
          Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 3 of 7




        10.      At all times relevant herein, the Ninja Blender sold to the plaintiff, Tamera

Langdon, was marketed or otherwise labeled as “New.”

        11.      At all times relevant herein, the defendant failed to provide any warnings or

instructions, regarding the packaging of the Ninja Blender and the unsecured triple blade food

processor within said packaging.

        12.      On or about December 19, 2020, the plaintiff, Tamera Langdon, and/or the

plaintiff’s husband, Michael Langdon, purchased the Ninja Blender from Amazon.com Services,

LLC.

        13.      On or about December 21, 2020, the Ninja Blender was delivered to the plaintiff,

Tamera Langdon, and/or the plaintiff’s husband, at their home in Canton, Connecticut. Said

product reached the plaintiff without substantial change in its condition from when it left the

defendant’s control.

        14.      On or about January 1, 2021, the plaintiff, Tamera Langdon, opened the

packaging of the Ninja Blender, when, suddenly and without warning, the unsecured triple blade

food processor fell out of the blender pitcher and landed on the plaintiff’s right foot, causing her

to sustain and suffer personal injuries and losses, including, but not limited to:

              a) rupture of the hallucis longus extensor tendon in her right foot, requiring surgery;

              b) an approximately 2 centimeter laceration on her right foot;

              c) scarring;

              d) physical pain and mental pain and suffering.

        15.      The incident that caused the harm to the plaintiff was of a kind that does not

ordinarily occur in the absence of a product defect and any defect most likely existed at the time

the product left the seller’s control and was the result of the causes attributable to the seller.



                                                   3
          Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 4 of 7




        16.      In addition to, and without limiting the allegations of the preceding paragraph, a

substantial factor in causing the plaintiff’s injuries was the defendant’s violation of Connecticut

General Statutes § 52-572m – § 52-572q in one or more of the following ways:

              a) the Ninja Blender was improperly packaged; and/or

              b) the Ninja Blender was improperly prepared for consumer use; and/or

              c) the Ninja Blender was assembled, prepared, packaged, distributed, and/or
                 sold without adequate or proper precautions to prevent it from causing the
                 injuries of the type suffered by the plaintiff; and/or

              d) the Ninja Blender was assembled, prepared, packaged, distributed, and/or
                 sold without adequate or proper warnings regarding the risk of the triple
                 blade processor falling out upon opening; and/or

              e) the Ninja Blender was assembled, prepared, packaged, distributed, and/or
                 sold without adequate or proper warnings regarding the risk of injury from
                 the improperly packaged product; and/or

              f) was assembled, prepared, packaged, distributed, and/or sold as “New,”
                 despite being sold in a “used” condition, with the parts and accessories,
                 including the triple blade food processor, contained within said packaging
                 being improperly packaged and unsecured; and/or

              g) the defendant misrepresented the Ninja Blender as “New,” when it was in
                 fact “used,” with the parts and accessories, including the triple blade food
                 processor, contained within the packaging being improperly packaged and
                 unsecured.

        17.      At all times relevant herein, a substantial factor in causing the defect of the Ninja

Blender was the defendant’s negligent preparation, assembly, marketing, labeling, distribution

and/or sale of the Ninja Blender.

        18.      As a further result thereof, the plaintiff, Tamera Langdon, has been forced to incur

financial obligations for hospital and medical care and treatment, diagnostic and imaging studies,

surgery, physical therapy, medicines and the like, and may be obligated for further such sums in

the future.



                                                   4
          Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 5 of 7




       19.     As a further result thereof, the plaintiff, Tamera Langdon, has been, and will

likely continue to be, unable to pursue her usual activities, all to her further loss and detriment.




                                                  5
          Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 6 of 7




                                     IV. PRAYER FOR RELIEF

       WHEREFORE, the plaintiff, Tamera Langdon, brings this Complaint against the

defendant, Amazon.com Services, LLC, for personal injuries and prays for a judgment against

the defendant for:

           a) compensatory damages and costs;

           b) punitive damages as appropriate under the Connecticut Product Liability Act;

           c) such other relief as the Court deems appropriate or to which the Plaintiff is

               entitled by law.



                                                     The Plaintiff,


                                                     Dated: August 10, 2021



                                                     /s/ Ryan K. Sullivan


                                                     Ryan K. Sullivan
                                                     Federal Bar No.: CT 30904
                                                     RisCassi and Davis, P.C.
                                                     131 Oak Street, P.O. Box 261557
                                                     Hartford, CT 06126-1557
                                                     860-522-1196
                                                     860-246-5847 (fax)
                                                     rsullivan@riscassidavis.com




                                                6
          Case 3:21-cv-01079-RNC Document 1 Filed 08/10/21 Page 7 of 7




                  IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT
_____________________________________
                                      )
TAMERA LANGDON,                      )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )
                                      )
AMAZON.COM SERVICES, LLC,             )
                                      )
      Defendant                       )
_____________________________________)

                                 DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. Rule 38, the plaintiff in the above-captioned matter hereby

demands a trial by jury on all issues.




                                                    The Plaintiff,


                                                    Dated: August 10, 2021


                                                    /s/ Ryan K. Sullivan


                                                    Ryan K. Sullivan
                                                    Federal Bar No.: CT 30904
                                                    RisCassi and Davis, P.C.
                                                    131 Oak Street, P.O. Box 261557
                                                    Hartford, CT 06126-1557
                                                    860-522-1196
                                                    860-246-5847 (fax)




                                                7
